FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

SUZANNE MACDONALD,                    
               Plaintiff-Appellant,         No. 04-35984
               v.                             D.C. No.
GRACE CHURCH SEATTLE; PACIFIC            CV-03-02955-RSL
                                          Western District of
NORTHWEST PRESBYTERY OF THE
PRESBYTERIAN CHURCH IN AMERICA;           Washington, Seattle
PRESBYTERIAN CHURCH IN AMERICA,               ORDER
            Defendants-Appellees.
                                      
                 Filed September 7, 2006

   Before: David R. Thompson, A. Wallace Tashima, and
           Consuelo M. Callahan, Circuit Judges.


                         ORDER

  The caption of the Opinion filed on August 11, 2006, is
corrected to name Presbyterian Church in America instead of
Presbyterian Church (U.S.A.).




                           10791
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.